Citation Nr: 1439823	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  He had subsequent service with U.S. Army Reserves/Army National Guard of Tennessee.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board determines that a remand is necessary for additional development.

I.  Outstanding Records

First, a review of the record reflects that there are possibly potentially relevant service records that have not been obtained.  A Report of Separation reflects that the Veteran was discharged from the Army National Guard of Tennessee in November 1975 and notes his prior service with the U.S. Army Reserves from October 1971 to November 1971.  Significantly, the Veteran has indicated that during his four years of service with the National Guard he was exposed to additional loud noises as a squad leader and file team leader.  See e.g., November 2009 and July 2011 statements.  Therefore, these records are potentially relevant to his claims and must be obtained on remand.

Second, it appears that there may be outstanding private treatment records that are pertinent to the appeal.  Specifically, the Veteran stated that he has been treated by Dr. B. of Blount Hearing and Speech Services for many years.  Although the Veteran submitted two audiograms and a letter from this audiologist noting that old chart records from the mid-1980s are unavailable, it does not appear that VA took any action to obtain any other more recent treatment records from this facility despite the Veteran's completed VA Form 21-4142 (Authorization and Consent To Release Information to the Department of Veterans Affairs (VA)) of June 2010.  Thus, there may still be outstanding records from this facility pertinent to the appeal.  With any necessary assistance/consent from the Veteran, attempts to obtain these records should be made.

Third, as the Veteran has been seeing the audiology clinic at VA Medical Center in Knoxville, Tennessee, any recent records from this facility pertaining to the Veteran's hearing loss and tinnitus should also be obtained on remand.

II.  Addendum Opinion

Lastly, the Board determines that a new VA opinion is required to ascertain whether the Veteran's bilateral hearing loss and tinnitus are related to service.  In August 2009, a VA examiner determined that it was less likely as not that hearing loss and tinnitus were caused by or a result of acoustic trauma during service.  As the rationale, the examiner noted that the Veteran's hearing was normal at separation, that service treatment records were silent for hearing or ear related complaints, and that the Veteran reported occupational noise history as a mechanic and brick mason.  The Board observes that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In order for the Board to adequately address Hensley, the Board finds that an addendum opinion is necessary.  Specifically, the examiner should explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, and the examiner should discuss the significance of the presence or absence of threshold shifts in regard to the likelihood military noise exposure caused permanent damage.  Also, the Board observes that the VA examiner recognized that the Veteran showed "mild" hearing loss at 4000 Hertz in the left ear (40) upon entrance into the military.  See 38 C.F.R. § 3.385 (providing that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  Thus, the pertinent inquiry is whether the preexisting hearing loss was aggravated by service. Accordingly, a remand is required to obtain an addendum medical opinion that gives an adequate rationale.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any existing VA treatment records relevant to the issues on appeal dated from June 2013 to the present.

2.  Contact the appropriate repository to obtain the Veteran's U.S. Army Reserves/Army National Guard of Tennessee records from October 1971 to November 1975.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records from Blount Hearing and Speech Services.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

4.  After accomplishing the development requested in steps (1) and (3) above, the AOJ/AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA/VMBS] must be provided to and reviewed by the examiner, including the July 2011 letter from Dr. B. indicating that the Veteran was treated in the mid-1980s for longstanding hearing problems, in conjunction with the opinion.  All pertinent symptomatology and findings must be reported in detail.  If an examination is deemed necessary in rendering the addendum opinion, another audiological evaluation should be conducted.

(a) The examiner must render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran's RIGHT ear hearing loss and TINNITUS are related to service.  

In rendering such an opinion, the examiner is to accept as true that the Veteran was exposed to loud noises from weaponry in basic training and from the howitzer during his service in the artillery unit.  The examiner must (1) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss and (2) discuss the significance of the presence or absence of threshold shifts in regard to the likelihood military noise exposure caused permanent damage.

(b) The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's preexisting LEFT ear hearing loss underwent any permanent increase in severity in service.  If so, then the examiner must also provide an opinion as to whether such increase in left ear hearing loss clearly and unmistakably was due to the natural progress of the disease.

In rendering such an opinion, the examiner is to accept as true that the Veteran was exposed to loud noises from weaponry in basic training and from the howitzer during his service in the artillery unit.  The examiner must (1) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss and (2) discuss the significance of the presence or absence of threshold shifts in regard to the likelihood military noise exposure caused permanent damage.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



